15‐585 (L) 
     Brown v. Lynch                                                                                             
                                                                                                               BIA 
                                                                                                          Straus, IJ 
                                                                                                   A055 568 197 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 29th day of September, two thousand sixteen. 
 4    
 5          PRESENT:        PIERRE N. LEVAL,   
 6                          RAYMOND J. LOHIER, JR., 
 7                               Circuit Judges, 
 8                          EDWARD R. KORMAN, 
 9                               District Judge.*   
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          ACEION RICARDO BROWN, 
12    
13                                           Petitioner, 
14                         
15                        v.                                                             No. 15‐585 (L);   
16                                                                                  No. 15‐1708 (Con) 
17          LORETTA E. LYNCH,   
18          UNITED STATES ATTORNEY GENERAL,     
19    


     * The Honorable Edward R. Korman, of the United States District Court for the Eastern District of New 
     York, sitting by designation. 

                                                         1
 1                                          Respondent. 
 2         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 3         FOR PETITIONER:                                   ALLISON M. FREEDMAN (Peter G. 
 4                                                           Wilson, Hannah O. Koesterer, on the 
 5                                                           brief), Katten Muchin Rosenman LLP, 
 6                                                           Chicago, IL; Charles Roth, National 
 7                                                           Immigrant Justice Center, Chicago, 
 8                                                           IL. 
 9
10         FOR RESPONDENT:                            RAYA JARAWAN, Office of 
11                                                    Immigration Litigation (Benjamin C. 
12                                                    Mizer, Principal Deputy Assistant 
13                                                    Attorney General, Jesse M. Bless, 
14                                                    Senior Litigation Counsel, Office of 
15                                                    Immigration Litigation, Yedidya 
16                                                    Cohen, Trial Attorney, Office of 
17                                                    Immigration Litigation, on the brief), 
18                                                    United States Department of Justice, 
19                                                    Washington, D.C. 
20          
21         FOR AMICUS CURIAE:                         DORIAN NEEDHAM, Immigration 
22                                                    Equality, New York, NY. 
23          
24         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, 

25   AND DECREED that the petition for review in 2d Cir. 15‐585 (L) is GRANTED, 

26   and the petition for review in 2d Cir. 15‐1708 (Con) is DISMISSED as moot. 

27         Petitioner Aceion Ricardo Brown, a native and citizen of Jamaica, petitions 

28   for review of two decisions of the Board of Immigration Appeals (“BIA”).    The 

29   first decision affirmed the denial by an Immigration Judge (“IJ”) of Brown’s 

30   application for deferral of removal under the Convention Against Torture 

31   (“CAT”).    In re Aceion Ricardo Brown, No. A055 568 197 (B.I.A. Feb. 10, 2015), 

                                                  2
 1   aff’g No. A055 568 197 (Immigr. Ct. Hartford May 19, 2014).    The second decision 

 2   denied Brown’s motion to reopen and reconsider the first decision.    In re Aceion 

 3   Ricardo Brown, No. 055 568 197 (B.I.A. Apr. 23, 2015).    We assume the parties’ 

 4   familiarity with the underlying facts and procedural history in these cases, to 

 5   which we refer only as necessary to explain our decision to grant the first petition 

 6   and to deny the second petition as moot. 

 7         Because Brown was ordered removed based on controlled substance 

 8   offenses, our review is limited to constitutional claims and questions of law.    See 

 9   8 U.S.C. § 1252(a)(2)(C), (D); Ortiz‐Franco v. Holder, 782 F.3d 81, 90 (2d Cir. 2015), 

10   cert. denied sub nom. Ortiz‐Franco v. Lynch, 136 S. Ct. 894 (2016).   

11         The IJ denied Brown’s claim for CAT relief on the ground that Brown was 

12   not harmed during the three years he previously lived in Jamaica and had a 

13   relationship with a man.    But in using Brown’s testimony against him in this 

14   manner, the IJ disregarded Brown’s testimony that he hid his relationship and 

15   went to underground meetings where LGBTQ persons discussed how to act in 

16   public to avoid discovery, and, further, that he did not intend to conceal his 

17   bisexuality if he returned to Jamaica.    This testimony, which we assume to be 

18   credible, see Yan Chen v. Gonzales, 417 F.3d 268, 271–72 (2d Cir. 2005), tends both 

                                               3
 1   to explain why Brown was not harmed previously and to show that he may be 

 2   harmed in the future.    That the IJ’s denial was based solely on the observation 

 3   that Brown was never harmed while in Jamaica, without discussion of Brown’s 

 4   testimony about his past concealment, “compellingly suggests” that this critical 

 5   testimony was ignored.    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 

 6   n.17 (2d Cir. 2006).   The IJ therefore erred as a matter of law, see Mendez v. 

 7   Holder, 566 F.3d 316, 323 (2d Cir. 2009), and the BIA did nothing to rectify this 

 8   error.    Accordingly, Brown’s petition for review of the final order of removal is 

 9   granted.      

10         This is not the first time IJ Michael W. Straus has erred in adjudicating an 

11   application for deferral of removal by a gay or bisexual Jamaican man.    See, e.g., 

12   Walker v. Lynch, No. 15‐184, 2016 WL 4191844, at *3 (2d Cir. Aug. 9, 2016) 

13   (granting the petition for review on the grounds that IJ Straus “totally 

14   overlook[ed]” the record evidence that the Jamaican government acquiesces in 

15   the torture of gay and bisexual men).    The record in this case also contains 

16   examples of conduct potentially indicative of bias.    For example, IJ Straus 

17   permitted the government to engage in a line of cross‐examination asking Brown 

18   irrelevant, demeaning questions about, among other things, his genitalia and 

                                               4
 1   sexual performance.    The BIA might consider, on remand, whether justice, or the 

 2   appearance of justice, would be served by reassigning the remand to a different IJ.   

 3   See Huang v. Gonzales, 453 F.3d 142, 151 (2d Cir. 2006) (reassignment is 

 4   appropriate to avoid bias or the appearance of substantial injustice).   

 5         Our decision to grant the lead petition effectively affords Brown the relief 

 6   he requested in his motion to reopen.    Accordingly, we dismiss as moot the 

 7   consolidated petition challenging the denial of reopening.    See, e.g., 

 8   Koudriachova v. Gonzales, 490 F.3d 255, 264 (2d Cir. 2007). 

 9         For the foregoing reasons, the petition for review in 2d Cir. 15‐585 (L) is 

10   GRANTED, the petition for review in 2d Cir. 15‐1708 (Con) is DISMISSED as 

11   moot, and the case is REMANDED for further proceedings consistent with this 

12   order.    As we have completed our review, the stay of removal that the Court 

13   previously granted in these petitions is VACATED.     

14                                          FOR THE COURT:   
15                                          Catherine O’Hagan Wolfe, Clerk 




                                               5